OFFICIAL BUSMy^§&OGK
                                          STATE OF TEXAS '•.    £§_ ;'
                                          .PENALTV96fpfc,|i>^lg?l
                                          PRIVATE USE
                                                                         ZIP 78701'"^-
                                                                         02 1W
P.O. BOX 12308, CAPITOL STATION                                . a. u.   0001401603JUN 30 2016
    AUSTIN, TEXAS 78711
                                  RE: WR-84,973-01
                                  LANCE TERRELL DAVIS
                                  .   v                 p# 1961808
                                  SHARON KELLER                                                                                       ABEL ACOSTA
  PRESIDING JUDGE              Court of Criminal Appeals                                                 CLERK
                                                                                                      (512)463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON
                                            AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
                                                                                                    GENERAL COUNSEL
MIKE KEASLER
                                                                                                      (512)463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES




                                                  June 29, 2016

   Presiding Judge 210th District Court
   500 E San Antonio, #1005
   El Paso, TX 79901-2457

   Re: DAVIS, LANCE TERRELL
   CCA No. WR-84,973-01
   Trial Court Case No. 20130D04494-210-1


   The Court has this day issued an order for the above referenced cause.

                                                                         Sincerely,




                                                                         Abel Acosta, Clerk

   cc:     District Attorney El Paso County (DELIVERED VIA E-MAIL)
   LANCE TERRELL DAVIS
   District Clerk El Paso County (DELIVERED VIA E-MAIL)




                      Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                         Website www.txcourts.gov/cca.aspx
              IN THE COURT OF CRIMINAL APPEALS
                                          OF TEXAS

                                         NO. WR-84,973-01



                       EX PARTE LANCE TERRELL DAVIS, Applicant



                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 20130D04494 IN THE 210th DISTRICT COURT
                                    FROM EL PASO COUNTY




     Per curiam. Alcala, J., filed a concurring opinion in which Johnson, J., joined.
Yeary, J., filed a concurring opinion in which Keasler, and Hervey, JJ., joined.

                                             ORDER


        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Exparte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault with a deadly weapon and sentenced to two years' imprisonment. He did not appeal his

conviction.


       Applicant has alleged several grounds of ineffective assistance of trial counsel and that he

was improperly denied jury instructions on the issues ofnecessity and defense ofa third person. The

record before us does not contain sufficient information to address Applicant's claims, and it

contains is no response from the State, or findings of fact by the trial court.
             IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                    NO. WR-84,973-01



                  EX PARTE LANCE TERRELL DAVIS, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. 20130D04494-210-1 IN THE 210™ DISTRICT COURT
                              FROM EL PASO COUNTY




       ALCALA, J., filed a concurring opinion in which JOHNSON, J., joined.

                               CONCURRING OPINION


       I respectfully concur in the Court's order that remands this pro se habeas application

to the convicting court for further development of the record. I, however, do not join the

Court's order because it fails to accurately track the statutory language in the Code of

Criminal Procedure, in that it improperly limits an indigent pro se habeas applicant's

entitlement to the assistance of appointed post-conviction counsel to situations involving a

hearing on remand. As I previously explained in my concurring opinion in Ex parte Pointer,

in order to comply with the statutory requirements in the Code, this Court's order should
            IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                                     NO. WR-84,973-01



                   EX PARTE LANCE TERRELL DAVIS, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 20130D04494-210-1 IN THE 210™ DISTRICT COURT
                                FROM EL PASO COUNTY


       YEARY, J., filed a concurring opinion, in which KEASLER, and HERVEY, JJ.,
joined.

                                CONCURRING OPINION


       Adhering to the views expressed in my concurring opinion in Ex parte Pointer,

S.W.3d      , Nos. WR-84,786-01 & WR-84,786-02 (Tex. Crim. App. del. June 8, 2016), I

join in the Court's disposition of this case.




FILED: June 29, 2016
DO NOT PUBLISH